DETAILED ACTION
This action is responsive to Applicant’s response filed 8/5/2021.
 
Allowable Subject Matter
Claims 1-17 and 24-31 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Based on the amendments filed 8/5/2021, a thorough search for prior arts on PE2E and STIC databases and on domains (IP.com and Google Scholar) has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of a vehicle-embedded computer device, apparatus, and method for obtaining, classifying, and determining to particulars of the data store in which to store the data; as disclosed by the following claimed subject matter of independent claim 1:
A vehicle-embedded computer device (VECD) embedded in a vehicle, the VECD comprising:
interface circuitry arranged to: 
obtain data from a data source of a plurality of data sources, wherein at least a subset of the data sources are disposed in the vehicle, and 
obtain state information related to one or more of at least one component of the VECD, at least one component of the vehicle, and at least one communications link; 
a classification engine coupled to the interface circuitry, the classification engine arranged to assign a classification to the obtained data according to the data source from which the data is obtained, a destination to which the obtained data is destined, and a vehicle context, wherein the vehicle context is based on the state information and one or both of environmental conditions related to the VECD and location information related to the VECD; 
a decision engine arranged to: determine, based on the classification and the vehicle context, at least one data store of a plurality of data stores in which to store the data, wherein the plurality of data stores are arranged in a hierarchy based on one or more of a cost of each data store, a durability of each data store, a read/write speed of each data store, and a size of each data store; and 
a data storage controller coupled to the interface circuitry, the data storage controller is arranged to store the obtained data in the determined data store.

Independent claims 12, 24, and 26 are also distinct from the prior art for the same reason, dependent claims 2-11, 12-17, 25, and 27-31 are directly dependent from claims 1, 12, 24, and 26 and are therefore distinct from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184